Citation Nr: 1226676	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left peroneal neuropathy (axonal type), to include as being secondary to or aggravated by the appellant's service-connected fibromyositis and chronic low back strain.

2.  Entitlement to service connection for radiculopathy of the right leg, to include as being secondary to or aggravated by the appellant's service-connected fibromyositis and chronic low back strain.

3.  Entitlement to service connection for right C5-C6 radiculopathy, to include as being secondary to or aggravated by the appellant's service-connected fibromyositis and chronic low back strain.

4.  Entitlement to service connection for an acquired psychiatric disorder, including a major depressive disorder, to include as being secondary to or aggravated by the appellant's service-connected fibromyositis and chronic low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from November 1972 to June 1977.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is service-connected for carpal tunnel syndrome of the upper extremities, fibromyositis and chronic lumbar strain, gastroesophageal reflux disease, and chronic urethritis.  The appellant has come before the VA asking that service connection be granted for left peroneal neuropathy, radiculopathy of the right leg, right C5-C6 radiculopathy, and for a psychiatric disorder.  The appellant has averred that these conditions were either caused by or the result of his service-connected back disorder or that they have been aggravated by the service-connected disability.  

A review of the medical evidence of record reveals that the appellant has undergone a VA examination for the claimed disorders (not to include the psychiatric disability).  The examination was accomplished in January 2011.  A further review of the examination report reveals that the examiner opined that the symptoms being produced by the service-connected and nonservice-connected were nearly indistinguishable from one another.  It was also suggested that the service-connected disabilities did not cause the nonservice-connected neck and nerve disabilities.  In other words, the examiner insinuated that the nonservice-connected disabilities were not secondary to the service-connected fibromyositis and chronic lumbar strain.  However, the examiner did not provide an opinion or even a hypothesis as to whether the service-connected disabilities aggravated the nonservice-connected disorders.  

Because an examiner has not provided this information, and since the appellant may be entitled to benefits pursuant to Allen v. Brown, 7 Vet. App. 439 (1995), it is the conclusion of the Board that these three service-connection issues should be returned to the AMC/RO so that additional development may occur.  More specifically, the Board will return the claim to the RO/AMC so that another exam may be accomplished and the needed information obtained and included in the claims folder for future review. 

The Board would add that returning the claim to the RO/AMC so that additional medical testing may be accomplished will ensure that the VA has met its duty to assist the appellant with the development of her claim.  The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011);  Robinette v. Brown, 8 Vet. App. 69 (1995).  As indicated, a VA medical doctor or expert has not provided any comments concerning whether the appellant's service-connected disabilities aggravate his nonservice-connected disabilities and that same VA medical doctor or expert has not provided any comments on the assertions made by the appellant, which is contrary to the Court's instructions in Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that VA examinations should be accomplished and medical opinions obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  This will ensure that the Board has a complete record prior to making a determination on the appellant's claim.

With respect to the appellant's claim involving a psychiatric disorder, the record shows that the appellant has submitted an opinion from a private physician concerning the etiology of the claimed disorder.  Letter from Dr. J. G. Batista Reyes, undated.  In that letter, Dr. Batista Reyes hypothesized that the appellant's service-connected disabilities caused or resulted in the development of a psychiatric disorder.  A further review of the appellant's claims file reveals that a VA health care professional has not had the opportunity to review the private medical opinion or to examine the appellant to confirm the etiological diagnosis.  Hence, it is the determination of the Board that this issue will also be returned to the RO/AMC so that additional medical testing and examination of the appellant may be accomplished.  Te Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such an examination should be afforded the appellant before an appellate decision on the merits of his claim and such an examination will assist the VA in making a determination as to whether benefits may be granted to the appellant.

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting service connection (direct, secondary, and aggravation) claims.  Copies of all correspondence should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he provide medical records or identify all sources of medical treatment, to include VA treatment, received since January 2011 for the issues now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  Only after all of the above taskings have been accomplished, the RO/AMC should arrange for the appellant to be examined by a VA psychiatrist in order to determine whether the appellant now suffers from a psychiatric disorder, to include as being secondary to or aggravated by a service-connected disability including his back disorder.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.  If the examiner specifies that he or she has reviewed medical records that are only electronically maintained, the examiner must reduce those medical records to paper facsimiles of the electronic records and include those paper facsimiles in claims folder for future review. 

The examiner should express an opinion as to whether the appellant now suffers from a psychiatric disorder.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service.  The examiner should further opine as to whether the found disability is at least as likely as not related or secondary to or aggravated by the appellant's service-connected back disability or some other service-connected disorder or the combination thereof.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed psychiatric disorder is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss any seemingly inconsistent and contradictory opinions contained in the claims folder.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Only after all of the above taskings have been accomplished, the RO/AMC should arrange for the appellant to be examined by a VA orthopedist in order to determine whether the appellant now suffers from the following disabilities:  left peroneal neuropathy (axonal type), radiculopathy of the right leg, and right C5-C6 radiculopathy.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.  If the examiner specifies that he or she has reviewed medical records that are only electronically maintained, the examiner must reduce those medical records to paper facsimiles of the electronic records and include those paper facsimiles in claims folder for future review. 

As stated, the examiner should express an opinion as to whether the appellant now suffers from left peroneal neuropathy (axonal type), radiculopathy of the right leg, and right C5-C6 radiculopathy, and whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service.  Additionally, the examiner should further opine as to whether the found disability is at least as likely as not related or secondary to or aggravated by the appellant's service-connected back disability.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorders are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss any inconsistent and contradictory opinions previously provided and contained in the claims folder.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought are not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration.  If the claim is to be returned to the Board for appellate review, the RO/AMC should ensure that all of the documents contained in the claims file have been translated from Spanish to English.  No action is required of the appellant until he is contacted by the RO/AMC. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


